


Exhibit 10.19


Non-Employee Director Compensation


We currently pay our non-employee directors an annual retainer of $35,000, plus
$1,000 per day for attendance at meetings of the Board of Directors or $500 if
the meeting is telephonic. Our lead director is paid an additional annual
retainer of $15,000. Pay for attendance at meetings of the Audit Committee of
the Board of Directors by the Chairperson of the Committee is $1,500 per day or
$750 if the meeting is telephonic and for other Board of Director attendees is
$1,000 per day or $375 if the meeting is telephonic. Pay for attendance at
meetings of the Compensation Committee and Nominating Governance Committee of
the Board of Directors by the Chairperson of the Committee is $1,500 per day or
$750 if the meeting is telephonic and for other Board of Director attendees is
$750 per day or $375 if the meeting is telephonic. Each Chairperson of a
Committee of the Board of Directors also receives an annual retainer. The annual
retainer for the Audit Committee Chairperson, the Compensation Committee
Chairperson and the Nominating Governance Committee Chairperson is $18,500,
$7,500 and $5,000, respectively.


Starting in 2012, the equity component of the director's compensation is valued
at $110,000. Half of the annual equity package consists of restricted stock
units and the other half consists of stock options. On February 1, 2012, our
non-employee directors received an option grant to purchase 1,875 shares of our
common stock. On May 11, 2012, our non-employee directors received an option
grant to purchase 1,508 shares of our common stock and 1,022 restricted stock
units . The options become exercisable one year after the grant date and expire
ten years after the grant date. The restricted stock units vest one year from
the grant date.






